 SAN JUAN COMMERCIAL COMPANY599SAN JUAN COMMERCIAL COMPANYandUNION DEEMPLEADOS DRMUELLES DE P. R., LOCAL 24927, AFL, PETITIONERSAN JUAN MERCANTILE CORPORATIONandUNIONDR EMPLEADOS DEMUELLES DE P. R., LOCAL 24927, AFL, PETITIONER.Cases Nos. 2i1-RC-733 and 24-RC-734. February 10, 1955Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-'tional Labor Relations Act, a consolidated hearing was held beforeVincent M. Rotolo, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employers 1 are engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3,Questions affecting commerce exist concerning the representationof employees of the Employers within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.The Intervenor contends that its contracts covering the checkerssought herein are a bar. The Employers take no position on the con-tract bar issue.Bargaining History of San Juan Mercantile CorporationOn October 24, 1950, the International Longshoremen's Association,District Council of the Ports of Puerto Rico, Intervenor herein,' andthe Puerto Rico Steamship Association entered into a collective-bar-gaining agreement covering stevedores and checkers employed by themembers of the Association.Mercantile was a member of the Associa-tion at the time.The contract was signed by the District Council andthe various Locals of the Intervenor, including Local 1575, delegatedto represent, among others, Mercantile's stevedores, and Local 1674,representing, among others, Mercantile's checkers.On March 6, 1952,this agreement was amended and extended to December 31, 1953.Thereafter, Mercantile withdrew from membership in the Puerto RicoSteamship Association, but the parties continued to operate under thebargaining agreement.On October 5, 1953, the Intervenor, on behalf of Local 1575 andLocal 1674,3 proposed to Mercantile by letter that the existing collec-1 San Juan Commercial Company is hereinafter described as "Commercial"and SanJuan Mercantile Corporation is hereinafter described as "Mercantile."2 The Intervenor also entered an appearance on behalf of its Local 1575.' Although the letter appears to indicate that the District Council would administerthe contract,the record shows that the letter was sent on behalf of Local 1575 and Local1674.111 NLRB No. 99. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDtive-bargaining agreement be extended to December 31, 1955, but thatthe economic clauses of the contract be left open for further discussion.On October 28, 1953, the Petitioner notified Mercantile by letter thatthe Employer's clerks and maintenance employees had designated itas their bargaining agent and that it would submit, at a later date, aproposed draft of a collective-bargaining agreement for 1954.4OnDecember 31, 1953, the Employer and the Intervenor extended certainarticles of the existing agreement to January 30, 1954; and on Febru-ary 2, 1954, the parties entered into a stipulation agreement extendingthe 1950 collective-bargaining agreement, except for salary and socialbenefit clauses, to December 31,1955.'The stipulation agreement alsoprovided in pertinent part :In view of the existing situation on account of the Elections con-ducted on January 26, 1954, the result of which I. L. A. has ob-jected, the parties agree that at the termination of the controversyexisting between this organization and U. T. M. because of saidelections by means of the pertinent legal procedures and the finaldecision of the competent Authority under the Act, the San JuanMercantile Corporation will be free at its discretion to sign acontract with the entity it deems more convenient to its interests.The Intervenor and Mercantile disagree as to the reasons why the fore-going clause was included in the stipulation agreement.The Inter-venor contends that the clause was added because it had challengedthe result of an election conducted by the Board in the case ofBullInsular Line, Inc., et al.,108 NLRB 900, and the parties entertaineddoubt as to whether or not the Board would order a new election andinclude the employees of Mercantile as urged by the Intervenor in itsobjections to the election.6On the other hand, Mercantile contendsthat the quoted clause was included, in part, because it wanted to main-tain a neutral position between the Petitioner and the Intervenor andthe Petitioner had notified it by the letter of October 28, 1953, that itrepresented the checkers.Bargaining History of San Juan Commercial CompanyCommercial and the Intervenor, with its affiliated Locals, executed acollective-bargaining agreement on April 20, 1951.This agreementcovered Commercial's stevedores and the checkers, represented by4It does not appear that the Petitioner did in fact submit the proposed draft nor didit file its petition until May 25, 1954.s The salary and social benefit clauses were to be negotiated at a later date when otherlocal steamship companies have reached agreement on such clauses.At the time of thehearing,Mercantile and the Intervenor had not negotiated such provisions0 In that proceeding,the Board had directed separate elections for the stevedores andthe checkers of members of the Puerto Rico Steamship Association,and the Regional Di-rector had excluded the employees of Mercantile because it had resigned from the PuertoRico Steamship Association. SAN JUAN COMMERCIAL COMPANY601Local 1575 and Local 1674, respectively.Both of these Locals-ap-proved the agreement.Thereafter, the agreement was modified andextended to December 31, 1953. In December 1953, the Intervenornotified Commercial of its desire to extend the existing collective-bargaining agreement, and on January 4, 1954, the parties executedan agreement to extend the 1951 contract to December 31,1955?Status of Local 1674, International Longshoremen's AssociationLocal 1674 was established to represent clerks and maintenance em-ployees, including the timekeepers, office workers, paymasters, andcheckers in the Port of San Juan. In addition, sublocals of 1674 rep-resented such employees in other ports. The membership of this Localwas made up, in part, of approximately 260 employees of the membersof the Puerto Rico Steamship Association,8 and the two Employersherein involved.The record shows that on or about September 5, 1953, there wasdissension among the membership of Local 1674,° and after Septem-ber 23, 1953, when the International Longshoremen's Association wasexpelled from the American Federation of Labor, there was a differ-ence of opinion among the members of Local 1674 concerning theaffiliation of the District Council with the International Longshore-men's Association.Thereafter, Local 1674 called a general member-ship meeting for October 24, 1953, but this meeting was suspended be-cause of the absence of a quorum. The last general membership meet-ing of Local 1674 was held on June 28, 1953, and its executive boardhas not met since September 5, 1953.Further dissension occurredwithin the Local during December 1953, after the Board ordered anelection among the checkers in related classifications, employed bymembers of the Puerto Rico Steamship Association in theBull Insu-lar Linecase, and many members, including the Local's delegate tothe District Council, campaigned for the Petitioner.1°Although Local1674 had a complete list of officers and executive board members priorto January 26, 1954, after the election described above, all of theLocal's officers joined the Petitioner, and by February 1954, Local1674 was entirely inactive."On March 14, 1954, the Intervenor metand adopted a resolution giving the representation of the checkers, em-7 Although theIntervenor's local unions did not sign the January 4 agreement, the agree-ment providedthat neither the Intervenoror its Vocalswould request higher salaries orsocial benefitsthan othersteamship companies agreed to pay in their respectivecollective.bargainingcontracts.-8 Approximately 170 members were employedby various companieswithinthe Asso-ciation.o It appearsthat after August 1953members started defaulting on their dues.to The Petitioner and the Intervenorappearedon the ballotin that proceeding, andthe Petitioner was thereafter certifiedas collective-bargaining representative for checkersand relatedclassifications.11 Only 21 memberswho were maintenance workers employed by the Waterman Linepaid their dues inFebruaryand no members paid dues in March. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDployed by the two Employers here involved, and who were formerlyrepresented by Local 1674, to Local 1575.The Intervenor did notnotify the Employers involved herein of this action.During February 1954, substantially all of the checkers employedby Commercial notified it that they intended to or had joined the Peti-tioner, and on April 8, they formally notified Commercial, by letter,to discontinue the checkoff of dues in the Intervenor.On May 25,1954, the Petitioner notified Commercial that it represented all of itscheckers and requested a collective-bargaining meeting.The petitionin Case No. 24-RC-733 was also filed on May 25,1954.On May 8, 1954, Mercantile notified the Petitioner that its contractwith the Intervenor provided that it could negotiate with the Unionultimately determined as its employees' collective-bargaining repre-sentative, but as the definite and final decision of said controversy wasstillpending, it intended to act under the contract with the Inter-venor.The Petitioner filed its petition in Case No. 24-RC-734 onMay 25, 1954, seeking to represent Mercantile's checkers.Thereafter,on or about June 3, 1954, Mercantile.received a copy of a resolutionadopted by its checkers repudiating the agreement with the Intervenorand authorizing the Petitioner to represent them.We have carefully considered the facts presented in these cases andconclude that in view of the circumstances surrounding the contractsbetween the Employers and the Intervenor, these contracts no longerstabilize industrial relations.Under all the circumstances of thesecases, including the fact that considerable dissension existed in Local1674, arising, in part, because of the expulsion of the InternationalLongshoremen's Association from the AFL, the fact that Local 1674is no longer in existence, and the additional fact that the contract be-tween the Intervenor and Mercantile appears to be in the nature of aninterim agreement, we find that an immediate election is warranted.Accordingly, we find that the current contracts between the Employ-ers and the Intervenor do not bar these proceedings.We find that questions affecting commerce exist concerning the rep-resentation of employees of the Employers within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :In accordance with the agreement between the parties, we find thatthe following constitute units appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act :(A) All delivery clerks, receiving clerks, tally clerks, and gatemenof the San Juan Mercantile Corporation working at the Port of SanJuan, excluding all other employees, executives, professional em-ployees, guards, the paymaster, and other supervisors within themeaning of the Act. CIBA STATES LIMITED603(B) All employees of the San Juan Commercial Company, em-ployed at the Army terminal in Catano, Puerto Rico, engaged in thechecking of cargo being loaded or unloaded at said Army terminal,excluding all other employees, executives, professional employees,guards, paymaster, and all supervisors within the meaning of the Act.[Text of Direction of Elections omitted from publication.]CIBA STATESLIMITEDand LOCAL UNION #532 OFLEADBURNERS JOINTCOUNCIL OF UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICESOF THEPLUMBING AND PIPE FITTINGINDUSTRY OF UNITED STATESAND CANADA, AFL, PETITIONER.Case No. 4-RC-2472.February10,1955Supplemental Decision and DirectionPursuant to the Decision and Direction of Election issued herein onNovember 5, 1954,1 an election was conducted on December 3, 1954,under the direction and supervision of the Regional Director for theFourth Region, among the employees in the unit heretofore found ap-propriate.At the close of the election, a tally of ballots was furnishedeach of the parties in accordance with the Board's Rules and Regula-tions.The tally shows that 2 valid ballots were cast for the Petitioner,no ballots were cast for the Intervenor, Toms River Chemical Em-ployees Union, no ballots were cast against the participating labororganizations, 3 ballots were challenged, and no ballots were void.Noobjections to the election were filed within the time provided therefor.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations, investigated the issues raised by thechallenges, and on December 17,1954, issued his report and recommen-dations on challenges.The Regional Director recommended that thechallenge to 1 ballot be sustained, that the challenges to 2 ballots beoverruled, and that the Board amend its appropriate unit finding.On December 30, 1954, the Petitioner filed exceptions to the RegionalDirector's report.The Board has considered the Regional Director's report, the excep-tions, and the entire record in the case and hereby adopts the findings,conclusions, and recommendations of the Regional Director exceptinsofar as they are inconsistent herewith.1.In the absence of any exception thereto, we adopt the RegionalDirector's recommendation that the challenge to the ballot of JamesConklin be sustained.1 Not reported in printedvolume of Board Decisions and Orders.111 NLRB No. 98.